Per Curiam.

This action is brought to recover damages for an alleged breach of a contract to deliver certain woolen goods which had been purchased by the plaintiffs from the defendants on March 18, 1897. The goods were to be delivered in April and May, and under this agreement the defendants had until June first to deliver the goods contracted for. Until that day expired there was no breach of the contract; it was conceded that the goods were not delivered. The main question litigated was how much were plaintiffs’ damages by reason of the defendants’ failure to deliver the goods. All of the witnesses called by the plaintiffs as experts to testify as to the amount of such damages, were permitted to testify as to the value of such goods during the months of March, April and May, and even- in June and July; the defendants’ counsel duly objected to this evidence; these objections were overruled and exceptions were duly taken. This evidence certainly caused the jury to render a verdict against the defendants. Its admission was error. The plaintiffs were only entitled to recover the difference between the price fixed in the contract and the reasonable market value of the goods at the time of the breach of contract, which occurred on June first. It was not right to allow the plaintiffs to prove the market price of these goods prior to June first or during July and August, as they were allowed to do. Besides the plaintiffs’ experts did not know the kind or quality of the goods contracted for; how then could they have known of their value on June first? Evidently their estimate of such damage was guesswork and merely speculation and was- entitled to no weight or credibility. The defendants’ experts, on the contrary, swore that there was no variance between the contract price and the market price of the goods on June first, and their experts knew the goods well and were *828thoroughly familiar with their grade and quality. Therefore, the verdict rendered was even against the weight of evidence. A careful reading of the whole case convinces us that the judgment must be reversed and a new trial had, and it is so ordered, with costs to appellants to abide event.
Present: Fitzsimons, Ch. J., and Scotchman, J.
Judgment reversed and new trial, ordered, with costs to appellants to abide event.